      Case 3:21-cv-01168 Document 1 Filed 09/21/21 Page 1 of 6 Page ID #1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


ANDREW MILLER,                                         )
                                                       )
        Plaintiff                                      )
                                                       )
        vs.                                            )      Case No. 3:21-cv-1168
                                                       )
GLOBAL DIVING & SALVAGE, INC.                          )
THE UNITED STATES OF AMERICA                           )
ALBERICI CONSTRUCTORS, INC.                            )
AECOM ENERGY & CONSTRUCTION, INC.                      )
and WASHINGTON GROUP-ALBERICI                          )
JOINT VENTURE,                                         )
                                                       )
        Defendants.                                    )

                                      COMPLAINT IN ADMIRALTY

        1. Plaintiff Andrew Miller brings this cause pursuant to the Suits In Admiralty Act (46

U.S. Code § 30901, et seq., including but not limited to 46 U.S. Code § 30903), 46 U.S.C. §

30104, (commonly called the Jones Act), the Public Vessels Act (46 U.S. Code § 31101), any

other applicable federal statutes and the general Maritime Law of the United States, (including

the doctrines of unseaworthiness and maintenance and cure).

        2. This Honorable Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1333(1)

and 46 U.S. Code § 30903(a).

        3, A substantial part of the events giving rise to this suit occurred at or near Olmsted, in

Pulaski County, Illinois, and therefore within this district within the meaning of 46 U.S.C. §

30104, 45 U.S.C. § 56 and 28 U.S.C. § 1391(b). Venue is therefore also proper in this district

pursuant to that statute.



 Andrew Miller v. USA., et al., No.                                                       Page 1 of 6
      Case 3:21-cv-01168 Document 1 Filed 09/21/21 Page 2 of 6 Page ID #2




       4. Plaintiff designates this matter as an admiralty or maritime claim within the meaning

of Rule 9(h), Fed.R.Civ.P.

       5. To effect the renovation of the “Olmsted Dam” at Olmsted, Pulaski County, Illinois,

the United States Army Corps of Engineers contracted with defendants ALBERICI

CONSTRUCTORS, INC., WASHINGTON GROUP-ALBERICI JOINT VENTURE, and

AECOM ENERGY & CONSTRUCTION, INC.

       6. Defendants Alberici Constructors, Inc. and WASHINGTON GROUP-ALBERICI

JOINT VENTURE and AECOM ENERGY & CONSTRUCTION, INC.(hereinafter referred to

collectively as “the WGA defendants”), individually or acting in concert, planned, designed,

supervised, and executed the Olmsted Dam Project.

       7. The WGA defendants also owned, operated, chartered, leased or otherwise controlled

a certain barge known colloquially as “the dive barge” and which is depicted in this photograph:




 Andrew Miller v. USA., et al., No.                                                   Page 2 of 6
      Case 3:21-cv-01168 Document 1 Filed 09/21/21 Page 3 of 6 Page ID #3




       8. At all times mentioned herein, the dive barge was a watercraft channel of transporting

persons and goods over water and was therefore a vessel within the meaning of 1 U.S.C. § 3.

       9. Defendant Global Diving & Salvage, Inc. nominally and directly employed plaintiff,

Andrew Miller, as a diver working from the dive barge at the Olmsted Dam project. Plaintiff was

transported to the dive barge by a tug or skiff each day of his employment on the Olmsted Dam

project. Plaintiff performed his job duties on or near the dive barge using equipment on board

the dive barge.

       10. On October 3, 2019, at approximately 9:00 a.m., plaintiff Andrew Miller was on

board the dive barge in the course of his employment. At that time, a piece of channel that was

normally used to contain wires lay across the walkway and constituted a tripping hazard.

Plaintiff Miller walked around a corner and tripped over the piece of channel which was

obscured from his vision by the corner and by its color, which blended into the deck of the barge.

Plaintiff tripped over the channel and fell, sustaining injury.

       11. At said time and place, plaintiff was a seaman within the meaning of the Jones Act

(46 U.S.C. § 30104) and general maritime law employed either by defendant Global Diving &

Salvage or by Global Diving & Salvage jointly with one or more of the WGA entities, or was the

borrowed servant of or one or more of the WGA entities, in that:

                  (a)     Defendant Global Diving & Salvage was a servant and agent of one or

       more of the WGA entities, in that the tasks performed by plaintiff on behalf of Global

       Diving & Salvage furthered the tasks of the enterprise of one or more of the WGA

       entities, and one or more of the WGA entities had the right to control the physical




 Andrew Miller v. USA., et al., No.                                                    Page 3 of 6
      Case 3:21-cv-01168 Document 1 Filed 09/21/21 Page 4 of 6 Page ID #4




       conduct of Plaintiff and other members of the Global Diving & Salvage crew in the

       performance of their work;

                 (b)      in the alternative, Global Diving & Salvage and one or more of the WGA

       entities were joint employers of Plaintiff, in that they shared in the direct control and

       supervision of Plaintiff, and one or more of the WGA entities had a significant

       supervisory role over the means and manner of Plaintiff's performance; and/or

                 (c)      one or more of the WGA entities exercised direct control, or had the right

       to exercise control, over Plaintiff in his work.

       12.       As such each defendant owed plaintiff a statutory duty to use ordinary care to

provide him with a reasonably safe place to work, adequate tools and equipment to perform his

job safely sufficient assistance to perform his job safely, adequate training to perform his job

safely and to comply with all applicable federal laws, including 48 C.F.R. § 52.236-13, which

requires compliance with EM 385-1-1. In addition, each defendant warranted the seaworthiness

of the barge and its appurtenances to be reasonably fit for their intended use.

       13. At all pertinent times EM 385-1-1 19.A.07(k) required that “Projection and tripping

hazards shall be removed, identified with warning signs, or distinctly marked with safety

yellow.”

       14. 48 C.F.R. § 52.236-13 and EM 385-1-1 19.A.07(k) constitute a regulation enacted for

the safety of employees and adopted pursuant to statute and are incorporated into the Jones Act.

       15. Each defendant, singly or in combination, breached its aforesaid legal duties and

warranty, and violated EM 385.1-1-1 by failing to provide plaintiff with adequate assistance in

the form of maintenance and housekeeping on the dive barge, leaving the channel on the deck in


 Andrew Miller v. USA., et al., No.                                                       Page 4 of 6
      Case 3:21-cv-01168 Document 1 Filed 09/21/21 Page 5 of 6 Page ID #5




a place where people such as plaintiff would be unlikely to perceive its presence until they had

tripped over it, failing to warn him of the presence of the channel , failing to remove projection

and tripping hazards on board the barge, failing to identify with signage the channel over which

plaintiff tripped, and failing to mark the channel distinctly with safety yellow.

       16. As a cause in whole or in any part of one or more of the aforesaid negligent acts or

omissions, or as a proximate cause of each unseaworthy condition, plaintiff suffered severe and

permanent injuries to his right hand, wrist, and arm, his right leg, knee and ankle and right

shoulder.

       17. Each of the injuries described above has caused physical pain and mental suffering,

disability, disfigurement, loss of a normal life, lost wages and benefits, loss of earning capacity,

and medical expenses in the past and all of these damages will continue into the foreseeable

future or permanently.

       18. On information and belief, plaintiff avers that the work being done by Global Diving

& Salvage, and the WGA entities was performed pursuant to a contract or contracts with the

United States Corps of Engineers and that under the Suits In Admiralty Act (46 U.S. Code

§ 30901, et seq.) and the Public Vessels Act (46 U.S. Code § 31101), the United States is liable to

plaintiff to the same extent as those entities would have been under the Jones Act and general

maritime law.

       WHEREFORE, plaintiff Andrew Miller, by his undersigned attorney, prays for judgment

against each and all defendants, together with costs of suit, prejudgment interest, and such other

and further relief as the Court may find just under the circumstances.




 Andrew Miller v. USA., et al., No.                                                       Page 5 of 6
     Case 3:21-cv-01168 Document 1 Filed 09/21/21 Page 6 of 6 Page ID #6




                                        Respectfully submitted,

                                         ARMBRUSTER, DRIPPS,
                                     WINTERSCHEIDT & BLOTEVOGEL, LLC

                                     By: /s/ Roy C. Dripps
                                        Roy C. Dripps #6182013
                                        Charles W. Armbruster #6211630
                                        Michael T. Blotevogel #6282543
                                        51 Executive Plaza Court
                                        Maryville, Illinois 62062
                                        Phone: 618/208-0320
                                        Fax: 800/927-1529
                                        royd@adwblaw.com;
                                         charlesa@adwblaw.com
                                        mikeb@adwblaw.com
                                        Attorneys for Plaintiff Andrew Miller




Andrew Miller v. USA., et al., No.                                              Page 6 of 6
